Kupferman and Birns, JJ. (concurring and dissenting in part).
The opinion of Fein, J. well states the situation, and we can fault it in only one respect.
We would reinstate the preliminary injunction (Sinclair, J.) and direct that all rents collected be paid to and turned over to the plaintiff. The excellent analysis of Fein, J., which leads to the conclusion that future rent must be paid directly to the landlord, applies with the same force to past rent held by the tenants’ association. The recrimina*222tions with respect to the previous landlord are not here involved. If the landlord must have the future rent payments in order properly to fulfill its function, it should also have the moneys that are held in escrow. The argument of the tenants that the landlord has sufficient assets, and therefore does not require equitable relief, actually balances the scales in favor of the payment to the landlord, because it demonstrates that the landlord is good for the money in the event the tenants should be successful in their contentions that there was a breach of the warranty of habitability.